Case 21-00105   Doc 26-1   Filed 04/07/21   Entered 04/07/21 17:31:57   Desc Exhibit
          E-FILED 2020
                    Ex.SEP 23 -3:07
                        1001        PM Bond
                                 Cash  DUBUQUE  - CLERK
                                            Posted      OF 1
                                                     Page  DISTRICT
                                                             of 1   COURT




                                                                            Ex. 1001
